                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 DAVARIUS LAVALLE RIGGINS,

                              Plaintiff,
                                                                         ORDER
        v.
                                                                      19-cv-344-jdp
 SCHMIDT’S AUTO INC.,

                              Defendant.


       Plaintiff Davarius Lavalle Riggins, appearing pro se, filed this lawsuit alleging that

defendant Schmidt’s Auto Inc. seized his car under orders from the Madison Police

Department and demanded ransom for its return. Dkt. 1. Riggins alleges that Schmidt’s

violated the Fourth Amendment to the United States Constitution and 18 U.S.C. § 1202,

which concerns ransom money. I screened Riggins’s complaint as required by 28 U.S.C. § 1915.

Dkt. 8. I determined that his complaint didn’t state a claim under the Fourth Amendment,

§ 1202 (which applies only to kidnapping), or any other federal law that I could think of. Id.

       I explained the types of situations in which the Fourth Amendment might apply to a

private company such as Schmidt’s and allowed Riggins to file an amended complaint. Riggins

has filed a supplement to his complaint, Dkt. 12, but it does not address his Fourth

Amendment claim. Instead, Riggins repeats his allegation that Schmidt’s violated § 1202 by

taking his car and demanding money before returning it.

       Riggins’s car is not a person, so he can’t state a claim against Schmidt’s under federal

kidnapping statutes. If Riggins had alleged that Schmidt’s stole his car, that would state a

state-law claim such as theft, but this court doesn’t have jurisdiction over a complaint that

raises only state-law claims. So I will dismiss his complaint under Federal Rule of Civil
Procedure 8(a)(2) for failure to state a claim upon which relief may be granted. See Paul v.

Marberry, 658 F.3d 702, 704–06 (7th Cir. 2011) (dismissal for failure to state a claim is proper

if plaintiff fails to correct pleading that violates Rule 8(a)(2)).



                                              ORDER

       IT IS ORDERED that this case is DISMISSED with prejudice for plaintiff Davarius

Lavalle Riggins’s failure to state a claim upon which relief may be granted. The clerk of court

is directed to enter judgment and close this case.

       Entered December 3, 2019.

                                               BY THE COURT:

                                               /s/
                                               ________________________________________
                                               JAMES D. PETERSON
                                               District Judge




                                                  2
